Citation Nr: 1449993	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy as secondary to a service-connected right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy on a direct basis, maintaining that the disability has been recurrent since service, see October 2014 written argument of Veteran's representative, as well as secondary to her service-connected right knee condition.  In the VA examination report, the examiner opined that she could not offer an opinion without resort to speculation.  As such, the VA examination report is not adequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran was provided a VA examination in connection with her claim in July 2009.  The examiner, however, stated that she was unable to opine as to the relationship between the Veteran's peripheral neuropathy and her service-connected right knee disability.  As such, this examination report is not adequate for rating purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records regarding the Veteran's treatment for peripheral neuropathy.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service right lower extremity or left lower extremity peripheral neuropathy and any such symptoms since her discharge from active duty.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature, onset and etiology of her peripheral neuropathy.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:

a.  Please opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy is related to or had its onset in service or within one year of her discharge.

b.  Please opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy was caused by her service-connected right knee condition.  

c.  Please opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy was aggravated by her service-connected right knee disability?  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

In answering these questions, the examiner must acknowledge and discuss the August 2010 private medical opinion provided by the Veteran's neurosurgeon.  

Additionally, the examiner(s) must also acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with her peripheral neuropathy.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered and set forth in a report.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

